Citation Nr: 1008366	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  04-14 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a friend




ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from August 1964 to April 
1978.  He died in July 2002 and the appellant is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefit sought on 
appeal. 

In July 2008, a hearing was held before the undersigned 
Veterans Law Judge making this decision.  See 38 U.S.C.A. 
§ 7107(c) (West 2002).  

This case was previously remanded by the Board in October 
2008 for further evidentiary development.  


FINDINGS OF FACT

1.  The record reflects that the Veteran died in July 2002 
from a self-inflicted gunshot wound, and that at the time of 
death, he was service connected for coronary artery disease 
(CAD) and a seizure disorder.  

2.  The death certificate lists gunshot wound of the head as 
the immediate cause of death.  

3.  There are VA opinions that support the existence of a 
relationship between the Veteran's depression and service, 
and no opinion against such a relationship.  

4.  The medical evidence is sufficient to establish that 
service-connected depression contributed materially to cause 
the Veteran's death.


CONCLUSION OF LAW

A disease of service origin caused the Veteran's death.  
38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. § 3.102, 
3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a result of the Board's decision to grant entitlement to 
service connection for cause of the Veteran's death, any 
failure on the part of VA to notify and/or develop the claim 
pursuant to the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009) (VCAA) cannot be considered prejudicial to the 
appellant.  The Board will therefore proceed to a review of 
the claim on the merits.  

In order to prevail on the issue of service connection on the 
merits, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The law also provides that service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

If the disorder is a chronic disease, service connection may 
be granted if it becomes manifest to a degree of 10 percent 
within the presumptive period; the presumptive period for a 
psychosis is one year.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

To prevail on the issue of entitlement to service connection 
for the cause of the Veteran's death, the evidence must show 
that a disability incurred or aggravated by service caused or 
contributed substantially or materially to cause the 
Veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2009).  The service-connected disability will be 
considered as the principal (primary) cause of death when 
such disability, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c).

The Veteran had two service-connected disabilities during his 
lifetime, CAD and a seizure disorder.  As noted above, his 
Certificate of Death indicates that the immediate cause of 
death was gunshot wound to the head.  

Service treatment records reflect that in March 1978, the 
Veteran reported alternating days of feeling "hyperactive" 
versus days of depression.  It was concluded that these 
symptoms were due to a non-specific psychological reaction.  

Service separation examination at the end of March 1978 
reflects the Veteran's initial report of a medical history of 
depression or excessive worry.  

In his original claim for service connection in August 1982 
for "delayed stress," the Veteran indicated that he first 
sought treatment for "depression-stress" during service at 
the Naval Infirmary in Athens, Georgia, in March 1978.  

A September 1982 VA examination revealed a diagnosis of 
posttraumatic stress disorder (PTSD).  

At the Veteran's May 1995 VA mental disorders examination, 
the examiner indicated that the Veteran seemed to be somewhat 
depressed, noting that while the Veteran had hoped to make 
the Navy a career, things changed completely when he was 
given a medical discharge because of his seizures.  The 
diagnosis included adjustment disorder with depressed mood, 
chronic.  

In a VA physician's note, dated in September 2002, a VA staff 
physician referred to the Veteran's mental disturbance and 
depression, and concluded that it was as likely as not that 
the Veteran's mental condition resulted from his experience 
in the service in Vietnam and "led to his suicide." 

Following a review of the claims folder, a VA psychiatrist 
offered various opinions regarding the Veteran's death in May 
2009.  The examiner initially noted that at the time of the 
Veteran's death, the Veteran was only service connected for 
CAD and a seizure disorder, although he clearly noted that 
the Veteran was also carrying a diagnosis of hypertension and 
depression.  The examiner also noted the May 1995 diagnosis 
of adjustment disorder with depressed mood, the VA opinion 
from September 2002, and the service treatment records that 
established treatment for depression in March 1978, and a 
reported history of depression at the end of March 1978.  
After noting the history of relevant treatment and complaints 
during the Veteran's last month during service, the examiner 
stated that it was a greater than 50 percent probability that 
the Veteran's PTSD and depression were the "principal causes 
of his suicide."  In addition, the examiner commented that 
the Veteran's history of likely undiagnosed generalized 
anxiety disorder predisposed him to likely periodic panic 
attacks and his "service-connected" PTSD, and was very 
likely contributory to his alcohol abuse.  Finally, the 
examiner found it "unlikely (i.e. less than 50 percent 
probability) that the Veteran's suicide was the result of his 
service-connected seizure disorder," and that while the 
September 2002 VA medical opinion was relevant to upholding 
the "correlation between suicide and PTSD," it did not 
provide an adequate rationale for the correlation with the 
seizure disorder.  

The appellant contends that the Veteran's fatal self-
inflicted gunshot wound resulted from depression that had its 
onset during active service.  

In this regard, the Board first notes that the record does 
reflect complaints and treatment for depression during the 
Veteran's final month of service.  In addition, at the 
Veteran's May 1995 VA mental disorders examination, the 
examiner indicated that the Veteran seemed to be somewhat 
depressed, noting that while the Veteran had hoped to make 
the Navy a career, things changed completely when he was 
given a medical discharge because of his seizures.  The 
diagnosis included adjustment disorder with depressed mood, 
chronic.  While the examiner does not specifically state that 
he believed that there was therefore a relationship between 
this diagnosis and the Veteran's last month of service, the 
Board finds that this was the clear implication of his 
statements.  

Moreover, the record contains two VA opinions that more 
directly address the relationship between the Veteran's 
depression and service.  Turning first to the opinion from 
September 2002, the Board notes that the VA staff physician 
referred to the Veteran's mental disturbance and depression, 
and concluded that it was as likely as not that the Veteran's 
mental condition resulted from his experience in the service 
in Vietnam and "led to his suicide."  Granted, the opinion 
seems to be based more on unspecified near death experiences, 
but it nonetheless relates a diagnosis of depression to 
service, and there is no medical opinion that contradicts 
this opinion.  There is also the more recent VA opinion of 
May 2009.  Once again, although this opinion did not find a 
relationship between the Veteran's death and his service-
connected seizure disorder, and could also have been more 
artfully worded with respect to the etiology of the Veteran's 
depression and service, the Board finds that a careful 
reading of the opinions expressed by the May 2009 examiner 
reveals conclusions that clearly imply a relationship.  More 
specifically, immediately after noting the Veteran's relevant 
in-service complaints and treatment in March 1978, the 
examiner opines that the Veteran's PTSD and depression were 
the "principal causes of his suicide," clearly implying 
that he is referring to the same in-service depression that 
was treated in March 1978.  This would also more readily 
explain his subsequent statements that the Veteran's family 
history may have predisposed him to a depressive disorder and 
reference to the September 2002 medical opinion as further 
evidence that he found a relationship between the Veteran's 
depression and his last months of active service.  

Thus, as there are opinions of record that support the 
existence of a relationship between the Veteran's last months 
of service and the diagnosis of depression, the most recent 
including stated rationales that are uncontradicted by any 
other opinion of record, the Board will give appellant the 
benefit of the doubt and find that the evidence supports the 
existence of an etiological relationship between the 
Veteran's depression at the time of his death and service, 
and that a grant of service connection for depression is 
therefore warranted.  As the May 2009 VA examiner also 
provided an uncontroverted opinion linking the Veteran's 
depression to his death, the Board finds that service 
connection for cause of the Veteran's death is also 
warranted.
ORDER

Service connection for cause of the Veteran's death is 
granted.


____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


